DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a channel disposed within the unitary body” in claim 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a channel disposed within the unitary body” as recited in claim 33 was not found in the original specification.


Claim Objections
Claim 32 is objected to because of the following informalities:  Line 6 should recite “second width and a body portion”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 33 recites “each of the holes couples to a channel disposed within the unitary body to enable fill material..” which was not disclosed in the original specification. The specification is silent as a single channel that all the holes are coupled to “a channel” in order for fill material to be injected. Top of page 11 of the specification discloses “channels” but does not disclose that these “channels” are in communication with all the holes, nor are these channels shown in the drawings. As such Claims 33-34 recite new matter. Claims 33-34 thus have an effective filing date of the filing of the application, 2/4/2019.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the hole" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which hole the applicant is referring to hole (one of the “multiple holes” or a different hole entirely). The examiner will interpret with art as best understood. Claim 34 is also rejected under 112(b) as being dependent off Claim 33. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32, 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michelson US 2003/0065396 in view of Beyar US 2008/0133017. 
Regarding Claim 32, Michelson discloses a modular interbody fusion device for fusing adjacent spinal vertebrae that is adapted to be implanted in a prepared interbody space (Fig 6), the device comprising: 
a first modular segment (Fig 6, right most segment #61) having a first width (Fig 6); 
a second modular segment (#61a that is adjacent the first modular segment, Fig 6) having a second width (Fig 6); and 
wherein the device has an implanted position in which the modular segments are positioned in a generally side by side configuration (Fig 6) that defines a unitary body (when the segments are placed adjacent to each other, forms a unitary body, Fig 6) including multiple holes (#63) therethrough (see Fig 7-7a which is the same device as shown in Fig 6 but with different bone engaging features, paragraph 96-98, where Figs 
Michelson does not disclose the first modular segment including a first rail extending at least partially along one side of the first width of the first modular segment, the second modular segment having a body portion structure on one side of the second width slidably connectable to the first rail, and an insertion guide rod and guide mechanism for sliding the second modular segment along the first rail to mate and interlock with the first modular segment, wherein the insertion guide rods may be mechanically attached to and detached from the individual modular segments thus allowing assembly of the fusion device through an access tube that is inserted partially into the intervertebral space.
Beyer discloses a modular device comprising: 
a first modular segment (#142, Fig 4a-4c) having a first width including a first rail (#138) extending at least partially along one side of the first width of the first modular segment (Fig 4c, paragraph 79); a second modular segment (#143) having a second width and body portion structure (#140) on one side of the second width slidably connectable to the first rail (paragraph 79); and an insertion guide rod (#153) and guide mechanism (#153c, Fig 4b) for sliding the second modular segment along the first rail to 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Michelson to include the first rail and body portion structure and  insertion guide rod and guide mechanism in view of Beyer because the first rail and body portion structure help interlock the modular segments together and the guide rods and guide mechanism provides a known insertion instrument to install modular segments of an implant side by side to each other. It is noted that with the modification of Michelson in view of Beyer, one can place the components in a “pre-assembled” configuration as discussed above in Beyer.
Regarding Claim 35, Michelson as modified discloses one or more additional modular segments  can be slidably connected a previous modular segment wherein the device has an implanted position in which the modular segments are positioned in a generally side by side configuration that defines a unitary body (there is at least one more segment #61, Fig 6 in Michelson, where there is shown four segments in total, see also paragraph 90-91, Fig 4c in Beyer where at least one additional segment #144 sequentially couples to the previously installed segment #143,  where with the modification the additional modular segments #61 of Michelson, which has the same configuration as the first and second segments discussed above in claim 32, are able to be connected sequentially to each other to form the unitary body). 
Regarding Claim 36, Michelson as modified discloses the second modular segment includes a second rail extending at least partially along another side of the second width of the second modular segment (see Fig 6 in Michelson where there are .
Claims 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michelson US 2003/0065396 in view of Beyar US 2008/0133017, as applied to claim 32 above, and in further view of Michelson US 2001/0047207 (hereinafter ‘207). 
Michelson as modified discloses the claimed invention as discussed above but does not disclose each of the modular segments is manufactured from titanium.
‘207 discloses a fusion device made up at least two segments (paragraph 26 first and second implants, such as #20 in Fig 1) that is manufactured from titanium (paragraph 19) which is a known appropriate material for human implantation within the spine (paragraph 19).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Michelson as modified to have each segment manufactured from titanium in view of ‘207 because titanium is a known appropriate material for human implantation within the spine.

Claims 32-34, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colleran US 2006/0142858 in view of Beyar US 2008/0133017. 
Regarding Claim 32, Colleran discloses a modular interbody fusion device (#100, Fig 1a-1e) for fusing adjacent spinal vertebrae that is adapted to be implanted in a prepared interbody space, the device comprising: 

a second modular segment (#20) having a second width (width as seen in Fig 1a, 1d) and a body portion structure (#26) on one side (side as seen in Fig 1d) of the second width slidably connectable to the first rail (Fig 1a-1b, paragraph 58);  and 
wherein the device has an implanted position in which the modular segments are positioned in a generally side by side configuration (Fig 1a-1b) that defines a unitary body (when the segments are placed adjacent to each other, forms a unitary body, Fig 1a-1b) including multiple holes (#15, #25) therethrough (Fig 1b) adapted for tissue ingrowth (paragraph 59) and adapted to contact and support adjacent vertebra (Fig 1a, when implanted, see also paragraph 57-58).
Regarding Claim 33, Colleran discloses each of the holes couples to a channel (#42 defines a channel, wherein hole #15 is in direct communication with the channel and hole #25 is indirectly coupled to the channel via ports #44 and #46) disposed within the unitary body (Fig 1a, 1e, channel #42 is disposed within an rear wall of the unitary body) to enable a fill material to injected through the channel (paragraph 66 “injected”) and into the hole (paragraph 66, fill material is injected through the channel and into hole #15 and then the fill material “spills” into the other hole #25, where the channel #42 is used to fill both holes).
In view of the 112(b) rejection above, an alternative rejection is set forth for Claim 33: 

Regarding Claim 34, Colleran discloses the fill material is selected from the group consisting of: bone graft, bone graft substitute, agents to promote bone growth, antibiotics, anti-cancer agents, stem cells, fibroblast growth factors, bone derivative, biologically active cytokines, cytokine inhibitors, osteoconductive material, osteoinductive material and any combination thereof (paragraph 66 where BMP is used,  it is noted that the fill material is only functionally recited and that the holes are capable of being filled with any other of  the materials being claims).
Regarding Claim 34, Colleran discloses the multiple holes vary in size and shape. (Fig 1a-1b where the holes #15, #25are not the same and are of different size and shape)

Regarding Claim 34, Colleran discloses each of the multiple holes is elongated (Fig 1a-1b the holes #15, #25 are each elongated).
Colleran does not disclose an insertion guide rod and guide mechanism for sliding the second modular segment along the first rail to mate and interlock with the 
Beyer discloses a modular device comprising: 
a first modular segment (#142, Fig 4a-4c) having a first width including a first rail (#138) extending at least partially along one side of the first width of the first modular segment (Fig 4c, paragraph 79); a second modular segment (#143) having a second width and body portion structure (#140) on one side of the second width slidably connectable to the first rail (paragraph 79); and an insertion guide rod (#153) and guide mechanism (#153c, Fig 4b) for sliding the second modular segment along the first rail to mate and interlock with the first modular segment (paragraph 93), wherein one or more insertion guide rods (#152, #153), including the insertion guide rod (#153), may be mechanically attached to and detached from the individual modular segments (Fig 4b each rod is attached to a respective segment) thus allowing assembly of the fusion device through an access tube that is inserted partially into the intervertebral space (paragraph 131-134, assembly is able to be performed through a tube and when done, the rods is removed when the device is in place), wherein the modular interbody fusion device is a unitary implant (Fig 4c, once the segments are assembled, they form a unitary implant) such that the first modular segment (#142), the second modular segment (#143), the insertion rods (#152, #153) and the guide mechanism (#153c), are pre-assembled in the expanded position from which the second modular segment slides along the first rail to inter lock with the first modular segment via the insertion guide rod 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Colleran to include an insertion guide rod and guide mechanism in view of Beyer because the guide mechanism provides a known insertion instrument to install modular segments of an implant side by side to each other. It is noted that with the modification of Colleran in view of Beyer, one can place the components in a “pre-assembled” configuration as discussed above in Beyer.

Claims 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colleran US 2006/0142858 in view of Beyar US 2008/0133017, as applied to claim 32 above, and in further view of Michelson US 2001/0047207 (hereinafter ‘207). 
Colleran as modified discloses the claimed invention as discussed above but does not disclose each of the modular segments is manufactured from titanium.

It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Colleran as modified to have each segment manufactured from titanium in view of ‘207 because titanium is a known appropriate material for human implantation within the spine.
Claims 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colleran US 2006/0142858 in view of Beyar US 2008/0133017, as applied to claim 32 above, and in further view of Lieberman US 2002/0055742. 
Colleran as modified disclose the claimed invention as discussed above where the spacing between the multiple holes is based off the thickness of adjoining walls of each modular segment (see Fig below in Colleran, where each segment has an adjacent wall, depending on how thick or thin the adjacent walls are determines the spacing between the openings #25, #15), the device is meant to be placed within between adjacent spinal vertebrae and allow for bone ingrowth/fusion (paragraph 54, 59, 66 in Colleran) but does not disclose the multiple holes are spaced in a manner such that a compressive modulus of the unitary body corresponds to a compressive modulus of the adjacent spinal vertebrae.


    PNG
    media_image1.png
    267
    556
    media_image1.png
    Greyscale

Lieberman discloses a bone implant (Fig 3, 5a-6a) which teaches that wall thickness of the implant can be varied/selected to match the elasticity of the bone and improve load sharing characteristics of the bone implant and the bone (paragraph 66). 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Colleran as modified to have the walls of each modular segment (#10 and #20 in Colleran) have a desired thickness to match the modulus of elasticity of the vertebral bone in view of Lieberman so that load sharing characteristics of the device and vertebral bone can be improved. It is noted that with the modification, the device would have the same modulus of elasticity of the adjacent spinal vertebrae which also correspond to the compressive modulus of the adjacent spinal vertebra since the device is implanted between adjacent spinal vertebrae and compressive loads of the adjacent vertebrae act would act against the device. As established above, the thickness of the walls directly correlate to the spacing between the openings. 


Response to Arguments
Applicant's arguments filed 10/6/2020 have been fully considered but they are not persuasive. The applicant argues that the openings of Michelson do not extend “therethrough” to connect the top and bottom surfaces of the implant.  As noted in the rejection above, see Fig 7-7a which is the same device as shown in Fig 6 but with different bone engaging features, paragraph 96-98, where Figs 7-7a shows the holes #63 extending completely through the device, from upper to lower surfaces. If the holes did not extend there through then the holes would not be able to serve their purpose of promoting fusion, paragraph 92. It is also noted that other similar embodiments show openings extending through the device for bone growth/fusion, for example the embodiment in Fig 8-11 where holes #100 extend throughout. Applicant’s argument related to claim 33 in view of Michelson is moot since claim 33 was amended and Michelson is not longer being used to reject claim 33.
Applicant’s arguments with respect to claim(s) 32 in view of Boyd have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New rejections were made in view of Colleran above. 
See PTO-892 for references which discuss implants having modulus of elasticity of the bone to which they are being implanted into. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773